Citation Nr: 1028014	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  00-09 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York



THE ISSUE

Entitlement to an increased evaluation for residuals of a head 
injury, rated as 10 percent disabling prior to October 23, 2008, 
and as 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Jurisdiction over the case was subsequently 
transferred to the RO in New York, New York.

In August 2005 the Veteran testified before the undersigned 
Veterans Law Judge in a hearing at the RO.  A transcript of that 
hearing is associated with the claims files.

The Board remanded the case further development in January 2006 
and again in October 2008.  The case has now been returned to the 
Board for further appellate review.

The Board notes that the issue of entitlement to a higher rating 
for right knee disability was inadvertently identified as an 
issue on appeal in the Board's prior remands.  The record does 
not reflect that the Veteran has filed a notice of disagreement 
with any rating decision involving the rating for his right knee 
disability.  In addition, the RO did not issue a Statement of the 
Case or Supplemental Statement of the Case on the issue before 
the Board inadvertently identified the issue as an issue on 
appeal.  Moreover, neither the Veteran nor his representative 
identified it as an issue on appeal at the hearing before the 
undersigned.  The Board will limit its consideration accordingly.


FINDINGS OF FACT

1.  VA regulations pertaining to the rating of traumatic brain 
injuries were revised effective from October 23, 2008.

2.  Prior to October 23, 2008, the Veteran's traumatic brain 
injury residuals were characterized by subjective complaints; the 
Veteran did not have multi-infarct dementia. 

3.  From October 23, 2008, the level of impairment from all of 
the ten important facets of TBI related to cognitive impairment 
and subjective symptoms has been 2 or less.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of concussion prior to October 23, 2008, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Codes 8045, 9403 (1996-2008).

2.  The criteria for a rating in excess of 40 percent for 
residuals of concussion from October 23, 2008, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8045 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking higher ratings for his knee disability and 
his disability related to residuals of concussion.  The Board 
will first discuss certain preliminary matters and will then 
address the legal criteria and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

In October 2008 the Board remanded the claim on appeal for 
additional notice as required by Court's decision in Vazquez-
Flores v. Peake, 22. Vet. App. 37 (2008).  In compliance, the 
originating agency sent the Veteran a letter conforming to 
Vazquez-Flores in November 2008.  In any event, the Federal 
Circuit recently vacated the Court's previous decision, 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez- Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).  

The Board accordingly finds the Veteran has been afforded 
adequate notice.  Although the October 2008 notice was sent after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claim herein decided.  In this 
regard, the Board notes that service treatment records (STR), 
Social Security Administration (SSA) records, and outpatient 
records from VA and non-VA providers were obtained.  The Veteran 
was afforded an appropriate VA; the Veteran has not asserted, and 
the evidence of record does not show, that his disability has 
increased significantly in severity since the last examination.  
Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate the 
claim, and the Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disabilities.  

Evaluation of Residuals of Concussion Prior to October 23, 2008

Brain injuries due to concussion are rated under the criteria of 
38 C.F.R. § 4.124a, Diagnostic Code 8045 (brain injury due to 
trauma).  The rating criteria were amended effective from October 
23, 2008.

VA's General Counsel, in a precedent opinion, has held that when 
a new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change as 
long as the application would not produce retroactive effects. 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only 
be applied as of their effective date and, before that time, only 
the former version of the regulation may be applied.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the 
revised rating criteria.  The revised rating criteria would not 
produce retroactive effects since the revised provisions affect 
only entitlement to prospective benefits. Therefore, VA must 
apply the new provisions from their effective date.

Prior to October 23, 2008, Diagnostic Code 8045 stipulated that 
purely neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to the 
brain, would be rated under the diagnostic codes specifically 
dealing with such disabilities.  Purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, would be rated 10 percent disabling 
and no more under Diagnostic Code 9304 (dementia due to head 
trauma); this 10 percent rating would not be combined with any 
other rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 were not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The rating criteria of Diagnostic Code 9304 (dementia due to head 
trauma) cited above are per 38 C.F.R. § 4.130 (schedule of 
ratings - mental disorders), General Rating Formula for Mental 
Disorders.  A rating of 10 percent is assigned for occupational 
and social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication.  The General Rating Formula 
for Mental Disorders includes criteria for ratings of 30, 50, 70, 
and 100 percent; however, as noted above, diagnosis of multi-
infarct dementia is a prerequisite for ratings higher than 10 
percent under Diagnostic Code 9304.

The Board observes that the Veteran is separately service 
connected for tinnitus (rated 10 percent disabling from December 
1993) and headaches (rated as 10 percent disabling from April 
1996), both as residual to head trauma.  The Board further 
observes that service connection on a secondary basis has been 
specifically denied for posttraumatic stress disorder (PTSD), 
depression, acrophobia, memory impairment, Epstein-Barr virus, 
chronic fatigue syndrome, lupus erythematous, vision impairment, 
and dizzy spells/vertigo.  The symptoms associated with those 
disorders are accordingly not for consideration in rating the 
residuals of head trauma.

The Veteran had a VA examination for brain and spinal cord 
injuries in May 1996.  The examiner noted a history of concussive 
injury during active service while playing football with symptoms 
at the time of blurred vision, headache, dizziness, and 
involuntary muscle movement; there was no known trauma to the 
spinal cord but only to the skull.  The Veteran reported some 
urinary incontinence but denied bowel incontinence.  The examiner 
diagnosed status post fractured skull.  X-rays of the skull and 
cervical spine were unremarkable, and magnetic resonance imaging 
(MRI) of the brain was normal.

During other VA examinations in May 1996, the Veteran reported to 
an audiological examiner that he had a balance problem as well as 
tinnitus.  General medical examination revealed bronchial asthma, 
chronic bronchitis, lupus erythematosus, generalized arthritis, 
and dermatitis of the face but no symptoms associated with 
residuals of concussion.  During psychiatric examination the 
Veteran asserted symptoms associated with having witnessed the 
attempted suicide of a fellow basic trainee, and the examiner 
diagnosed depressive disorder and rule out posttraumatic stress 
disorder (PTSD).

A VA social worker's note in July 1998 reflects the Veteran 
reported having been in an automobile accident in April 1991 in 
which he suffered severe and permanent brain trauma.  He had been 
a postal worker until 1992, but had to stop working due to the 
injury; he was currently receiving SSA disability benefits for 
those injuries.
  
The Veteran had a VA MRI of the brain in October 1998.  The 
impression was bifrontal atrophy and leuko/encephalomalacia, most 
likely due to old trauma.  There was no significant change from 
the earlier MRI in May 1996.

An SSA disability decision dated in May 2001 continued the 
Veteran's disability benefits, effective from April 1991.  The 
disability was adjudicated as due to status post sprain of the 
cervical and lumbosacral spine (primary diagnosis) and bilateral 
cervical and lumbar radiculopathy (secondary diagnosis).

VA mental health notes dated in July 2001 and January 2003 show 
evaluation for abnormal involuntary movements under the Abnormal 
Involuntary Movement Scale (AIMS) resulted in findings of no 
current abnormal movements in any of the nine areas assessed.

The Veteran presented to the VA outpatient clinic in August 2004 
complaining of increased falls.  He asserted he had dizziness at 
times, but not associated with every fall; rather, the falls were 
associated with sudden weakness in the legs.  He denied loss of 
consciousness.  The clinical assessment was unclear whether the 
falls were related to knee or back pathology; there is no 
indication the falls were attributed to a brain disorder.

The Veteran presented to the VA eye clinic in August 2004 
complaining of intermittent blurriness.  The clinical impression 
was myopia; otherwise the examination was normal. 

The Veteran had a VA brain and spinal cord examination in October 
2004.  He complained of intermittent symptoms, including blurred 
vision, double vision, shakiness of the hands, and fatigue.  The 
examiner noted the Veteran had been diagnosed with fibromyalgia 
and depression, and also that the Veteran was taking medication 
for his headaches.  On examination the Veteran was alert and 
oriented times three.  Cranial nerves, motor examination, sensory 
examination and reflexes were all normal.  The Veteran was 
observed to walk with a hobbling gait due to professed pain in 
the legs.  The examiner's diagnosis was chronic headaches most 
likely related to the history of head trauma.

The Veteran also had a VA general medical examination in October 
2004 during which he complained of blurred vision, dizzy spells, 
difficulty walking, chronic headaches, tinnitus, insomnia and 
nightmares; he also reported diminished sense of smell due to the 
head trauma.  He stated he was unable to continue in his job as 
mail handler due to the negative effects of the head trauma.  The 
examiner noted tremors and unsteady gait on examination.  
Strength test showed positive weakness (2/5) of the upper and 
lower extremities.  The Veteran was observed to use a cane for 
ambulation, and abnormal gait was noted.  Cranial nerves were 
intact.  The examiner diagnosed current asthma, allergies, head 
trauma, chronic headaches, agoraphobia, depression, 
hypercholesterolemia, sinusitis, recurrent upper respiratory 
infection and sleep apnea.

A VA psychiatric outpatient evaluation record in October 2004 
notes current diagnoses of panic disorder with agoraphobia, 
depressive disorder not otherwise specified (NOS), and PTSD.  
There was no diagnosis of multi-infarct dementia.  An AIMS 
analysis the same month resulted in findings of no current 
abnormal movements in any of the nine areas assessed.
 
The Veteran presented to the VA eye clinic in August 2005 
complaining of occasional transient blurring of the left eye.  
The clinical impression was presbyopia myopia.
  
The Veteran testified before the Board in August 2005 that he had 
intermittent vertigo and blurred vision.  He also asserted his 
belief that his other problems, psychiatric (PTSD and depression) 
and physical (including Epstein-Barr virus, chronic fatigue and 
lupus) were all related to a concussion during active service.  
He stated he had to stop working due to injuries received in an 
automobile accident, for which he was granted SSA disability 
benefits.

The Veteran had a VA brain and spinal cord examination in August 
2006 in which he reported current symptoms, including memory 
impairment, fatigue and dizzy spells.  On examination the Veteran 
was alert, oriented and cooperative.  Cranial nerves were grossly 
normal.  Motor examination was of note for limited effort in all 
limbs, but the examination was symmetric and with normal tone and 
no atrophy; force was essentially normal except in the grips.  
Sensory examination was grossly normal.  The examiner diagnosed 
unremarkable neurologic examination and history of minor head 
trauma.  The examiner also stated it was unlikely the current 
memory problems, dizziness, and blurred vision were residual to 
the mild head trauma in service.

The Veteran also had an eye examination in August 2006, in which 
the examiner diagnosed myopia/presbyopia not related to head 
injury in service.  A contemporaneous infectious disease examiner 
stated the Veteran's blurred vision, fatigue, dizzy spells, and 
memory impairment were not likely related to head trauma in 
service; further, the Veteran had not been diagnosed with 
acrophobia, Epstein-Barr virus, chronic fatigue syndrome or 
lupus, but even if he had such conditions they would not be 
related to head trauma during service.  

The Veteran had a VA psychiatric examination in November 2006.  
The examiner, a psychologist, diagnosed PTSD, agoraphobia, and 
depression; however, the examiner stated the agoraphobia and 
depression, and memory impairment were not likely related to the 
traumatic brain disease.  

On review of the evidence above, the Board finds the criteria for 
a rating in excess of 10 percent were not met under the rating 
criteria in effect prior to October 23, 2008.  At no time during 
the period was the Veteran diagnosed with multi-infarct dementia, 
so a higher rating under DC 9304 is not available.  The rest of 
the Veteran's complained-of symptoms are subjective; he has 
separate service connection for tinnitus and headaches, each 
rated at 10 percent, and all other symptoms the Veteran 
attributes to his head concussion (dizziness, blurred vision, 
etc.) have been specifically denied in other RO and Board 
actions.


Evaluation of Residuals of Concussion from October 23, 2008

The protocol for traumatic brain injuries (TBI) were revised 
during the pendency of this appeal.  See 73 Fed. Reg. 54693 
(Sept. 23, 2008).  The effective date for these revisions is 
October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims 
received by VA prior to that effective date, a veteran is to be 
rated under the old criteria for any periods prior to October 23, 
2008 but under the new criteria or the old criteria, whichever 
are more favorable, for the period beginning on October 23, 2008.  
The claim is to be rated under the old criteria unless applying 
the new criteria results in a higher disability rating.  See VBA 
Fast Letter 8-36 (October 24, 2008).

Revised DC 8045 states that there are three main areas of 
dysfunction that may result from TBI and have profound effects on 
functioning: cognitive (which is common in varying degrees after 
TBI), emotional/behavioral, and physical.  Each of these areas of 
dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045 
(2009).

"Cognitive impairment" is defined as decreased memory, 
concentration, attention, and executive functions of the brain.  
"Executive functions" are goal setting, speed of information 
processing, planning, organizing, prioritizing, self-monitoring, 
problem solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not productive.  
Not all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions may be 
affected more severely than others.  In a given individual, 
symptoms may fluctuate in severity from day to day.  Evaluate 
cognitive impairment under the table titled Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified.

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals of 
TBI, whether or not they are part of cognitive impairment, under 
the subjective symptoms facet in the table titled Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified.  However, separately evaluate any residual with a 
distinct diagnosis that may be evaluated under another diagnostic 
code, such as migraine headache or Ménière's disease, even if 
that diagnosis is based on subjective symptoms, rather than under 
the Evaluation of Cognitive Impairment and Other Residuals of TBI 
Not Otherwise Classified table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule 
of ratings--mental disorders) when there is a diagnosis of a 
mental disorder.  When there is no diagnosis of a mental 
disorder, evaluate emotional/behavioral symptoms under the 
criteria in the table titled Evaluation of Cognitive Impairment 
and Other Residuals of TBI Not Otherwise Classified.

Evaluate physical (including neurological) dysfunction based on 
the following list, under an appropriate diagnostic code: Motor 
and sensory dysfunction, including pain, of the extremities and 
face; visual impairment; hearing loss and tinnitus; loss of sense 
of smell and taste; seizures; gait, coordination, and balance 
problems; speech and other communication difficulties, including 
aphasia and related disorders, and dysarthria; neurogenic 
bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic 
nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate under 
the most appropriate diagnostic code. Evaluate each condition 
separately, as long as the same signs and symptoms are not used 
to support more than one evaluation, and combine under § 4.25 the 
evaluations for each separately rated condition.  The evaluation 
assigned based on the Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified table will be 
considered the evaluation for a single condition for purposes of 
combining with other disability evaluations.

Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive impairment), 
being housebound, etc.  

Evaluation of Cognitive Impairment and Subjective Symptoms:  The 
table titled Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified contains 10 important 
facets of TBI related to cognitive impairment and subjective 
symptoms.  It provides criteria for levels of impairment for each 
facet, as appropriate, ranging from 0 to 3, and a 5th level, the 
highest level of impairment, labeled "total."  However, not 
every facet has every level of severity.  The Consciousness 
facet, for example, does not provide for an impairment level 
other than "total," since any level of impaired consciousness 
would be totally disabling.

Assign a 100- percent evaluation if "total" is the level of 
evaluation for one or more facets.  If no facet is evaluated as 
"total," assign the overall percentage evaluation based on the 
level of the highest facet as follows: 0 = 0 percent; 1 = 10 
percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign 
a 70 percent evaluation if 3 is the highest level of evaluation 
for any facet.

For the facet memory, attention, concentration, executive 
functions a "0" level of impairment is assigned with no 
complaints of impairment.  A "1" level is assigned with 
complaint of mild memory  loss (such as having difficulty 
following a conversation, recalling recent conversations, 
remembering names of new acquaintances, finding words or often 
misplacing items), attention, concentration or executive 
functions, but without objective evidence on testing.  A "2" 
level is assigned with objective evidence on testing of mild 
impairment.  A "3" level is assigned with objective evidence on 
testing of moderate impairment.  A "total" level is assigned 
with objective evidence on testing of severe impairment.

For the facet judgment a "0" level of impairment is assigned 
for normal judgment.  A "1" level is assigned with mildly 
impaired judgment; for complex or unfamiliar decisions, 
occasionally unable to identify, understand and weigh the 
alternatives, understand the consequences of choices, and make a 
reasonable decision.  A "2" level is assigned with moderately 
impaired judgment; for complex or unfamiliar decisions, usually 
unable to identify, understand, and weigh the alternatives, 
understand the consequences of choices, and make a reasonable 
decision, although has little difficulty with simple decisions.  
A "3" level is assigned with moderately severely impaired 
judgment; for even routine and familiar decisions, occasionally 
unable to identify, understand, weigh the alternatives, and make 
a reasonable decision.  A "total" level is assigned with 
severely impaired judgment; for even routine and familiar 
decisions, usually unable to identify, understand, and weigh the 
alternatives, understand the consequences of choices, and make a 
reasonable decision; for example, unable to determine appropriate 
clothing for current weather conditions or judge when to avoid 
dangerous situations and activities.

For the facet social interaction a "0" level of impairment is 
assigned when social interaction is routinely appropriate.  A 
"1" level is assigned when social interaction is occasionally 
inappropriate.  A "2" level is assigned when social interaction 
is frequently inappropriate.  A "3" level of impairment is 
assigned when social interaction is inappropriate most or all of 
the time.

For the facet orientation a "0" level of impairment is assigned 
when always oriented to person, time, place and situation.  A 
"1" level is assigned when occasionally disoriented to one of 
the four aspects of orientation.  A "2" level is assigned when 
occasionally disoriented to one of the four aspects of 
orientation or often disoriented to one aspect of orientation.  A 
"3" level is assigned when often disoriented to two or more of 
the four aspects of orientation.  A "total" level is assigned 
when constantly disoriented to two or more of the four aspects of 
orientation.

For the facet motor activity (with intact motor and sensory 
system) a "0" level of impairment is assigned for normal motor 
activity.  A "1" level is assigned for motor activity that is 
normal most of the time but mildly slowed at times due to apraxia 
(inability to perform previously-learned motor activities despite 
normal motor function).  A "2" level is assigned for motor 
activity mildly decreased or with moderate slowing due to 
apraxia.  A "3" level is assigned for motor activity moderately 
decreased due to apraxia.  A "total" level is assigned for 
motor activity severely decreased due to apraxia.

For the facet visual spatial orientation a "0" level of 
impairment is assigned when normal.  A "1" level is assigned 
when mildly impaired: occasionally gets lost in unfamiliar 
surroundings; has difficulty reading maps or following 
directions; is able to use assistive devices such as GPS (global 
positioning system).  A "2" level is assigned when moderately 
impaired: usually gets lost in unfamiliar surroundings; has 
difficulty reading maps, following directions and judging 
distance; has difficulty using assistive devices such as GPS.  A 
"3" level is assigned when moderately severely impaired: gets 
lost even in familiar surroundings; unable to use assistive 
devices such as GPS.  A "total" level is assigned when severely 
impaired: may be unable to touch or name own body parts when 
asked by the examiner, identify the relative position in space of 
two different objects, or find the way from one room to another 
in a familiar environment.

For the facet subjective symptoms a "0" level of impairment is 
assigned for subjective symptoms that do not interfere with work; 
instrumental activities of daily living; or work, family of other 
close relationships (examples are mild or occasional headaches or 
mild anxiety).  A "1" level is assigned with three or more 
subjective symptoms that mildly interfere with work; instrumental 
activities of daily living; or work, family of other close 
relationships (examples of findings that might be seen at this 
level of impairment are intermittent dizziness, daily mild-to-
moderate headaches, tinnitus, frequent insomnia, hypersensitivity 
to sound, hypersensitivity to light).  A "2" level is assigned 
with three or more subjective symptoms that moderately interfere 
with work; instrumental activities of daily living; or, work, 
family of other close relationships (examples of findings that 
might be seen at this level of impairment are marked 
fatigability, blurred or double vision, headaches requiring rest 
periods during most days).

For the facet neurobehavioral effects a "0" level of impairment 
is assigned for one or more neurobehavioral effects that do not 
interfere with workplace interaction or social interaction.  
Examples of neurobehavioral effects are: irritability, 
impulsivity, unpredictability, lack of motivation, verbal 
aggression, physical aggression, belligerence, apathy, lack of 
empathy, moodiness, lack of cooperation, inflexibility, and 
impaired awareness of disability.  Any of these effects may range 
from slight to severe, although verbal and physical aggression 
are more likely to have a more serious impact on workplace 
interaction and social interaction than some other effects.  A 
"1" level is assigned with one or more neurobehavioral effects 
that occasionally interfere with workplace interaction, social 
interaction, or both but do not preclude them.  A "2" level is 
assigned with one or more neurobehavioral effects that frequently 
interfere with workplace interaction, social interaction, or both 
but do not preclude them.  A "3" level is assigned with one or 
more neurobehavioral effects that interfere with or preclude 
workplace interaction, social interaction, or both on most days 
or that occasionally require supervision for safety of self or 
others. 

For the facet communication a "0" level of impairment is 
assigned when able to communicate by spoken or written language 
(expressive communication) and to comprehend spoken and written 
language.  A "1" level is assigned when comprehension or 
expression, or both, of either spoken or written language is only 
occasionally impaired; can communicate complex ideas.  A "2" 
level is assigned  with inability to communicate either by spoken 
language, written language, or both, more than occasionally but 
less than half the time, or to comprehend spoken language, 
written language, or both, more than occasionally but less than 
half the time; can generally communicate complex ideas. A "3" 
level is assigned with inability to communicate either by spoken 
language, written language, or both, at least half the time but 
not all the time, or to comprehend spoken language, written 
language, or both, at least half the time but not all the time; 
may rely on gestures or other alternative modes of communication; 
able to communicate basic needs.  A "total" level is assigned 
for complete inability to communicate either by spoken language, 
written language, or both, or to comprehend spoken language, 
written language, or both; unable to communicate basic needs.

For the facet consciousness a "total" level of impairment is 
assigned for persistently altered state of consciousness, such as 
vegetative state, minimally responsive state, and coma.    

Note (1):  There may be an overlap of manifestations of 
conditions evaluated under the table titled Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified with manifestations of a comorbid mental or neurologic 
or other physical disorder that can be separately evaluated under 
another diagnostic code.  In such cases, do not assign more than 
one evaluation based on the same manifestations.  If the 
manifestations of two or more conditions cannot be clearly 
separated, assign a single evaluation under whichever set of 
diagnostic criteria allows the better assessment of overall 
impaired functioning due to both conditions.  However, if the 
manifestations are clearly separable, assign a separate 
evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms that 
must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to 
activities other than self-care that are needed for independent 
living, such as meal preparation, doing housework and other 
chores, shopping, traveling, doing laundry, being responsible for 
one's own medications, and using a telephone.  These activities 
are distinguished from "Activities of daily living," which 
refers to basic self-care and includes bathing or showering, 
dressing, eating, getting in or out of bed or a chair, and using 
the toilet. 

Note (4):  The terms "mild," "moderate" and "severe" TBI, 
which may appear in medical records, refer to a classification of 
TBI made at, or close to, the time of injury rather than to the 
current level of functioning.  This classification does not 
affect the rating assigned under diagnostic code 8045.

Note (5):  A veteran whose residuals of TBI are rated under a 
version of § 4.124a, diagnostic code 8045, in effect before 
October 23, 2008 may request review under diagnostic code 8045, 
irrespective of whether his or her disability has worsened since 
the last review.  VA will review that veteran's disability rating 
to determine whether the veteran may be entitled to a higher 
disability rating under diagnostic code 8045.  A request for 
review pursuant to this note will be treated as a claim for an 
increased rating for purposes of determining the effective date 
of an increased rating awarded as a result of such review; 
however, in no case will the award be effective before October 
23, 2008.  For the purposes of determining the effective date of 
an increased rating awarded as a result of such review, VA will 
apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, DC 8045 
(effective October 23, 2008).

The Veteran currently has a 40 percent disability rating under 
the diagnostic criteria detailed above.  For entitlement to a 
rating higher than 40 percent, the record must show that at least 
one of the 10 important facets of TBI related to cognitive 
impairment and subjective symptoms can be rated at "3" or 
above.  
The Veteran had a VA TBI examination in January 2009.  The 
examiner reviewed the claims files.  The Veteran complained of 
headaches, balance difficulties, blurred vision and upper 
extremity tremors.  Subjective symptoms were daily headaches 
lasting from 1 to 6 hours and occasionally severe and disabling; 
intermittent vertigo associated with gait disturbance and 
occurring 3-4 times per week and lasting 60-90 minutes per 
episode; weakness and paralysis of the hands; insomnia; fatigue; 
mild memory impairment; cognitive impairment consisting of 
decreased attention and difficulty concentrating; depression; 
erectile dysfunction; blurred vision; tinnitus; and, 
restlessness.  In terms of activities of daily living, the 
Veteran was noted as being retired and independent.  

On physical examination the Veteran had normal motor and sensory 
function.  Muscle tone and reflexes were 2+ bilaterally.  The 
Veteran had positive antalgic gait secondary to degenerative 
joint disease of the knees.  Autonomic nervous system and cranial 
nerves were normal.  The Veteran was alert and oriented times 
three; judgment, insight and abstraction were okay.  There were 
no psychiatric manifestations, and vision and hearing were 
normal.  The only noted physical abnormality was tenderness of 
the spine to palpation.

For the memory, attention, concentration, executive functions 
facet, the examiner recorded complaints of mild memory loss such 
as having difficulty following a conversation, recalling recent 
conversations, remembering names of new acquaintances, finding 
words, or often misplacing items.  The Veteran reported 
difficulty with attention, concentration or executive function, 
but there was no objective evidence of such on testing.  The 
Board notes on review that a level "3" or "total" level of 
impairment objective evidence on testing of moderate or total 
impairment is required, but in this case the examiner 
specifically noted "no objective evidence on testing."  
Accordingly, level "3" or above is not shown for this facet.

For the judgment facet the examiner recorded verbatim the 
schedular criteria for the level "1" impairment.

For the social interaction facet the examiner recorded the 
Veteran's social interaction is frequently inappropriate 
secondary to depression.  This is squarely within the schedular 
criteria for level "2" impairment.  Level "3" impairment for 
this fact requires level social interaction that is inappropriate 
most or all of the time, which is not shown in this case.

For the orientation facet the examiner recorded always oriented 
as to person, time, place and situation.  This is squarely within 
the criteria for a "0" level of impairment.  A "3" level for 
this facet would require two or more of the four aspects of 
orientation, and a "total" level would require constant 
disorientation to two or more of the four aspects of orientation.

For the motor activity and visual spatial orientation facets the 
examiner recorded finding of "normal."  This is squarely within 
the criteria for a "0" level of impairment for these facets.

For the subjective symptoms facet the examiner recorded three or 
more subjective symptoms that mildly interfere with work or close 
relationships, which is squarely within the criteria for a level 
"1" degree of impairment for this facet.  In any event, there 
is no provision for a level of impairment higher than "2" for 
this facet.

For the neurobehavioral effects facet the examiner recorded one 
or more neurobehavioral effects that occasionally interfere with 
workplace or social interaction but do not preclude them.  This 
is squarely within the criteria for level "1" impairment for 
this facet.  Level "3" would require neurobehavioral effects 
that interfere with or preclude workplace interaction and/or 
social interaction on most days or that occasionally require 
supervision for safety of self or others, but this is not shown 
on examination.

For the communication facet the examiner cited the criteria for 
the "0" percent evaluation verbatim, and for the consciousness 
facet the examiner recorded "normal."  The Board accordingly 
finds neither facet approaches level "3" degree of impairment.

The examiner's diagnoses were TBI and vascular headaches.  The 
examiner noted the Veteran is unable to manage his funds and is 
going bankrupt, and needs help to manage his financial affairs.

On review of the VA examination above, the Board notes that the 
most severe level of impairment for any of the 10 important 
facets of TBI related to cognitive impairment and subjective 
symptoms was the level "2" impairment for the social 
interaction facet.  Because an evaluation higher than 40 percent 
requires that at least one of the facets be impaired at level 
"3" or above the criteria for higher rating are not met.

In considering the Veteran's symptoms of TBI the Board has 
considered the Veteran's lay evidence of symptomology as 
documented in his correspondence to VA, his testimony before the 
Board and his statements to various medical providers.  A 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, 
however, even affording the Veteran full competence and 
credibility in reporting his symptoms there is nothing therein 
that supports a finding of symptoms meeting the schedular 
criteria for higher level of impairment in any of the 10 facets 
of TBI.

Consideration has been given to assigning a staged rating; 
however, at no during the period under review did the disability 
warrant more than the ratings assigned.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Board must consider whether a claim has been raised for a 
total disability rating for individual unemployability due to 
service-connected disabilities.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In this case, the Veteran has submitted a claim for a TDIU that 
is pending initial adjudication by the RO.  Accordingly, Rice is 
not applicable.

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).  In 
determining whether a case should be referred for extra-schedular 
consideration, the Board must compare the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

The record reflects the Veteran has not required frequent 
hospitalizations for his TBI and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the record 
that the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluations.  
Accordingly, the Board has concluded that referral of this case 
for extra-schedular consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a head injury prior to October 23, 2008, and in 
excess of 40 percent disabling for the disability from that date 
is denied.





____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


